Mr. Justice Figueras
delivered the opinion of ‘the court.
In an action of unlawful detainer already terminated the defendants submitted to the above district court a memorandum of costs amounting to $126.79, which they alleged were payable, by del Valle Atiles under the final Judgment rendered in said unlawful detainer proceedings by this Supreme Court on December' 5, 1906.
The district court proceeded in the matter as prescribed by law and as del Valle Atiles did not object to the memorandum within the period granted for this purpose, the said amount claimed as costs was- allowed under date of January 9„ 1907.
Subsequently, del Valle Atiles made a motion to said court through counsél praying for a reconsideration of the foregoing order and alleging the grounds he thought proper in support thereof, but the court overruled the motion on February 9,1907.
These are the two orders appealed from.
We have here a statement of facts approved by the judge, but the record does not contain any notice of appeal, and we-therefore lack jurisdiction to take cognizance of the appeal *213taken, because the provisions of section 299 of the Code of Civil Procedure have been manifestly violated. This section provides:
“In an appeal from a final judgment the appellant must furnish the court with a copy of the notice of appeal, of the judgment roll, and of any bill of exceptions or statement in the case upon which-the appellant relies,” etc.
And in this case section 303 is applicable, which reads as follows:
“If the appellant fails to furnish the requisite papers, the appeal may be dismissed. ’ ’
This question lias been decided in three different cases, namely: No. 62, José A. Fernández v. Estate of María Irizarry et al, decided January 26, 1906, in which Mr. Justice Hernández delivered the opinion; No. 18, Margarita Hecht, Ex parte, decided June 29, 1906, in which Mr. Chief Justice Quiñones delivered the opinion; and No. 67, Ignacio Franco, Ex parte, decided October 16, 1906, in which Mr. Justice Wolf delivered the opinion.
With these precedents the undersigned justices believe that the appeal said to have been taken by Manuel del Yalle Atiles should be dismissed, with the costs of the appeal against him as appellant.

Dismissed.

Chief Justice Quiñones and Justices Hernández and Wolf concurred. ' ■ .
Mr Justice MacLeary did not take part in the decision of this case.